Citation Nr: 0706084	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-31 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for left 
ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to April 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

The veteran's left ankle disability is manifested by marked 
limitation of motion, but ankylosis is not present.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left 
ankle disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5270, 5271, 5272 (2006).


REASONS AND BASES FOR FINDING OF FACT AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the veteran, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in December 2003, prior to its initial adjudication of 
the claim.  Although VA has not specifically requested him to 
submit any pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain such 
evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  

While the veteran has also not been provided notice of the 
type of evidence necessary to establish an effective date for 
an increased rating for his left ankle disability, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that an increased rating is not in order for 
the veteran's left ankle disability.  Therefore, the failure 
to provide notice with respect to the effective-date element 
of the claim is no more than harmless error.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his service medical records 
and VA treatment records.  In addition, the veteran was 
afforded VA examinations in January 2004 and July 2005.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate his claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulation.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2006).

Ankylosis of the subastragalar or tarsal joint in poor 
weightbearing position warrants a 20 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5272 (2006).

A 10 percent rating is warranted for moderate limitation of 
motion of an ankle and a 20 percent rating is warranted for 
marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2006).

A 20 percent evaluation is warranted for ankylosis of an 
ankle in plantar flexion less than 30 percent.  A 30 percent 
disability evaluation is warranted with ankylosis of an ankle 
in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b)(West 2002).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected left ankle disabilities.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to either disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Service connection and a 10 percent rating were granted for 
the veteran's left ankle disability in a rating decision in 
April 1976.  The veteran's current claim for an increased 
rating for his left ankle disability was received in November 
2003.  In the February 2004 rating decision on appeal, an 
increased rating of 20 percent was granted for the veteran's 
left ankle disability.  

VA treatment records show that the veteran was seen in 
November 2003 for a preventative health screening exam.  The 
veteran's complaint of left ankle pain was noted, but no 
findings pertaining to the left ankle were noted.    

In January 2004, the veteran was afforded a VA examination to 
determine the severity of his left ankle disability.  The 
veteran complained of pain in his left ankle and occasional 
swelling.  He reported that he was receiving Carisoprodol and 
Tylenol from the VA Clinic in Fort Worth but it only offered 
minimal relief.  An X-ray of the left ankle was negative for 
abnormalities.  Dorsiflexion was measured at 50 degrees and 
volar flexion was measured at 50 degrees.  Eversion and 
inversion were measured at 10 degrees.  The diagnosis was 
chronic left ankle pain with decrease of range of motion in 
the ankle.

In July 2005, the veteran was afforded another VA examination 
to determine the severity of the left ankle disability.  The 
veteran complained of pain in his left ankle with occasional 
swelling.  The veteran stated that he occasionally used a 
cane.  The examination revealed a 5-centimeter scar at the 
anterior medial malleolar area.  The scar was well healed and 
nontender.  The VA examiner noted that the veteran could not 
actively plantar flex or dorsiflex his ankle.  Passive 
dorsiflexion and plantar flexion was measured at 5 degrees 
with pain.  Eversion was measured at 10 degrees and inversion 
was measured at 5 degrees.  The diagnosis was synovitis of 
the left ankle with decrease in range of motion and chronic 
arthralgia of the left ankle secondary to synovitis and 
surgery.  

Based on the objective evidence of record, the Board must 
conclude that the veteran has marked limitation of motion.  
Under Diagnostic Code 5271, a 20 percent rating is the 
maximum scheduler rating available for limitation of ankle 
motion.  Also under Diagnostic Code 5272, a 20 percent rating 
is the maximum scheduler rating available.  The veteran had 
significant useful motion on the VA examination in January 
2004 and had some useful range of motion on the July 2005 
examination.  On no occasion has he been found to have 
ankylosis of the ankle.  Since ankylosis of the ankle in 
plantar flexion between 30 and 40 degrees or in dorsiflexion 
between 0 and 10 degrees is required for a 30 percent rating, 
it is clear that the disability does not warrant a higher 
schedular rating.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  The record reflects that the veteran has 
not required frequent hospitalizations for his service-
connected ankle disability and that the manifestations of the 
disability are contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not warranted.


ORDER

Entitlement to an increased rating for a left ankle 
disability is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


